Citation Nr: 1139749	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When this case was previously before the Board in May 2008, it was decided in part and remanded in part.  It was also remanded in October 2009.  It has since been returned to the Board for further appellate action.

Since the most recent supplemental statement of the case was issued, the Veteran submitted additional evidence in support of her appeal; her representative submitted a waiver of her right to have the evidence initially considered by the originating agency in August 2011.

The issue of entitlement to service connection for psychiatric disability other than PTSD is addressed in the Remand that follows this Decision.


FINDINGS OF FACT

1.  The Veteran's PTSD is related to sexual assaults in service corroborated by a medical opinion, based on review of the evidence, that the assaults occurred.

2.  The Veteran's bilateral hearing loss disability is not etiologically related to her active service.

3.  The Veteran's tinnitus is not etiologically related to her active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD, hearing loss and tinnitus.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

As to the claim for service connection for PTSD, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the December 2004 rating decision that denied service connection for hearing loss and tinnitus.  However, following provision of the required notice and completion of all indicated development of the record, the originating agency readjudicated the claims in June 2011.  There is no indication or reason to believe the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  

With respect to the Veteran's PTSD claim, the Board has determined that the evidence of record is sufficient to substantiate this claim.  Therefore, no further development is required before the Board decides the PTSD claim.

With respect to the other claims, the Board finds the Veteran has been afforded adequate assistance.  The Veteran's service treatment records (STRs), service personnel records (SPRs) and Social Security Administration (SSA) disability records are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  In addition, the Veteran has been afforded appropriate VA medical examinations in response to the claims.

In sum, any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Generally, when the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, when the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).

Further, when the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(4).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Service Connection for PTSD

Review of the Veteran's STRs shows no evidence of any psychiatric problems.  At her entrance examination, she reported that she was in excellent shape, "especially attitude."  A notation on her entrance examination evaluation form indicates that she, "appears emotionally stable should adjust."  The separation examination in June 1985 revealed that her mental status was normal.  

The Veteran separated from service in September 1985 and joined the reserves.  SPRs show that she had two unexcused absences from drill for two days as of December 15, 1985.  She had nine unexcused absences as of April 1986.  One of the nine days of unexcused absence was a result of unsatisfactory performance for a day of drill in April 1986.  In argument before the Board, the Veteran urges that these are evidence of poor performance as a result of her past sexual assaults in service.  She stated that she could no longer endure the abusive environment that she perceived was surrounding her in the Army, and that she performed poorly and went AWOL as a result.  

VA treatment records show treatment beginning with a hospitalization in 1993, eight years after service separation.  The psychiatric intake sheet for a December 1993 VA hospitalization shows that she was admitted after her friends took her in due to depression and alcohol dependency.  Psychiatric diagnoses at that time were Axis I organic mood disorder, rule out panic disorder; Axis II personality disorder.  The Veteran apparently had become distraught after the end of a relationship and drank herself into a dangerous state.  This hospitalization has been described in later records as a suicide attempt by alcohol overdose.  

The Veteran started treatment at the VA in late 1993 for psychotherapy related to childhood incest and two adult rapes.  The group and individual treatment records dated through June 1995 are replete with reference to childhood sexual assault by her father and emotional and physical abuse by her mother.  Further review of the treatment records discloses that in May 1995 the Veteran became tearful when discussing the abuse by her father and the assaults by at least two men in her adulthood.  The diagnoses in May 1995 were rule out PTSD, rule out borderline personality disorder.  A July 1998 progress note reflects that the Veteran focused on her history of sexual abuse by her father in childhood and by non-relatives in the military.  

The record also reflects that the Veteran has been on various psychiatric medications for control of symptoms of depression and anxiety since she began treatment with VA.  

Internist E. A., M.D., noted an impression of PTSD, with anxiety and OCD, treated with Elavil and Xanax in January 2002.  

The Veteran completed a PTSD questionnaire in January 2004.  She stated that she was changed and stressed by basic training.  She reported she was not allowed to urinate or eat and was taken advantage of at different times by male soldiers.  There were no specific names or events that she remembered then.  

The Veteran was afforded a VA examination in May 2004.  The claims folder was unavailable.  The examiner noted that the Veteran was single but presently residing with her female partner.  She had little contact with her parents.  She worked part time as a clerk.  As to her stressors, she urged that she was scarred on the right elbow and eyebrow by a burn from a grenade that occurred in basic training.  She also complained of ringing in the ears due to this explosion.  She reported being raped in 1983 and 1984 in service while in Houston which the examiner described as quite sketchy.  She reported she was raped by an enlisted sergeant in the barracks who fondled her and apparently tried to penetrate her.  Prior to this incident, she was also fondled by a sergeant.  She was also placed in situations where officers abused their power over her.  The events and situations were considered quite nebulous by the examining psychologist.  Drinking beer daily and road rage were noted.  She had never been arrested.  She was on Celexa and Attivan and had weekly psychotherapy for anxiety and depression.  She had seen the examiner for the past four years.  Following mental status examination, the examiner diagnosed Axis I Generalized Anxiety Disorder, Dysthymia, Axis II OCD personality traits, borderline personality disorder.  

Extensive VA treatment records through June 2010 show that the Veteran has repeatedly reported problems with males since she was assaulted on multiple occasions in service.  She has reportedly been unable to tolerate men and feels that all men will harm her.  The treatment records reflect that she gets into altercations with men both in social and work situations.  She has also requested not to be scheduled for examination with the male psychologist who performed the 2004 VA examination.  There are a significant number on entries regarding alcohol use and over use.  The overwhelming majority of her treatment providers have been women.  

A written statement dated in July 2009 from the Veteran's private doctor shows that he believes that the Veteran has symptoms of PTSD due to military experiences.  A written statement dated in October 2009 from the Veteran's long-time social worker with VA shows that she supports the conclusion that the Veteran has PTSD due to multiple sexual traumas (MST).  

The Veteran was afforded an additional VA examination in June 2010.  The examiner reviewed the claims folders and interviewed the Veteran.  She noted the diagnoses in the treatment records of PTSD, OCD and depression.  She noted the 1993 hospitalization and also noted that the Veteran reported being hospitalized around 1991 due to the alleged grenade incident.  The Veteran described current OCD behaviors such as checking locks, coffee pots and stove and bouncing in her seat.  She reported an essentially normal pre-service life with sports and summer employment.  She stated she was raised in a loving family by both parents.  The Veteran reported detailed versions of her stressors.  She stated that she was burned and knocked unconscious during training with a grenade.  She stated that she was raped three times in service and was subjected to regular threats by men in service.  She stated the first rape was during the first year.  This was at Camp LeJeune when two men jumped her and one raped her while the other watched.  The next reported rape was at Fort Sam Houston when a doctor who was examining her raped her and then told her not to tell anyone or she would not make rank.  The third rape occurred at Fort Sam Houston when a captain invited her to his apartment, drugged her and took advantage of her, though she was unsure of whether there was penetration.  She also reported that in basic training another woman in her foxhole set her gun down and it went off killing her.  The Veteran reported that she blamed herself for this death.  

The Veteran reported that her longest relationship lasted six years.  She maintains a friendship with this ex-girlfriend.  She notes that she is openly gay in her family.  Her father is deceased and her mother is living.  She is currently almost a black belt and she worked out three times per week.  She finds peace in and enjoys attending her Catholic church.  She reported that she was very suspicious of males and gets into altercations with men about five times per year.  She has trouble with intimate relationships and does not like being touched.  She reported past excessive drinking but now drank about two glasses of wine daily.  She was observed to be bouncing in her chair.  She asked personal questions of the examiner and when she was redirected, the Veteran told the examiner, "I'm not flirting with you."  Following complete examination, the examiner diagnosed PTSD, OCD, and depression NOS.  The examiner opined that the Veteran had PTSD as a consequence of the sexual assaults in service.  The examiner explained that the Veteran had PTSD as a result of the grenade incident, the death of her comrade in training, and the multiple sexual assaults in service.  The examiner pointed out that PTSD was a known consequence of sexual assault.  She also noted that the Veteran had been distrustful of men since service and that she had no adjustment problems prior to service.  Also, the examiner referred to letters from the Veteran's mother and sister who described drastic behavior and outlook changes in the Veteran following the return from service.  Noting the Veteran's treatment since 1993, the examiner felt that the Veteran had not made any sustainable change, and thus found the prognosis to be guarded.  

VA treatment records dated from June 2010 to the present include a psychiatric progress note dated in June 2011 and prepared by a psychiatrist.  It notes that the Veteran was on multiple medications, including Risperdal, Xanax, Remeron and Zoloft.  She reported compliance with medications.  She was using alcohol less often and thought she might be a bit calmer.  She was having intrusive recollections two to three times per week.  She had been exercising and showed off her muscles in her arms.  She spontaneously mentioned details of her trauma and reported great difficulty with gynecology examinations.  She reported crying spells and depressed mood, as well as increased compulsive behaviors.  She reported hearing a male voice.  Mental status examination was otherwise unchanged.  She was still somewhat intrusive and disinhibited, and was slightly less anxious and agitated.  Insight and judgment were limited/fair to limited.  The assessment was major depressive disorder, OCD, PTSD, Benzodiazepine and alcohol dependence.  

The Veteran has submitted copies of her personnel records from her reserve training as discussed above.  She has explained that she was experiencing the cumulative effects of trauma in service when she performed poorly in the reserves.  

In May 2011 the Appeals Management Center (AMC) issued a memorandum formally finding the Veteran had not presented verifiable in-service stressors that could be submitted to the Joint Services Records Research Center (JSRRC) for verification.

It is uncontroverted that the sexual assaults alleged by the Veteran were not reported to authorities.  She did not report seeking medical treatment following the alleged assaults, and the STR's do not show any such treatment.  Moreover, there is no corroborating evidence of a grenade accident or documentation of treatment for the alleged elbow and face burns in the STR's or personnel records.  Nor is there evidence in service personnel records of a female soldier being killed as described by the Veteran.  

In specific regard to the claimed PTSD, the Veteran asserts she has PTSD due to sexual trauma during service.  As noted, several competent psychologists have diagnosed her with PTSD associated with military sexual trauma (MST).  However, just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki, 6 Vet. App. 91, 97-8.

Nevertheless, when the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f).  It appears in this case that the most recent VA examiner has rendered such a medical opinion, based on review of the evidence.  The Board must examine the validity of this opinion.  

The Veteran is competent to report events during active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's account of MST during active service, as presented to VA adjudicators and to various treatment providers, is not wholly credible because it is inconsistent with objective evidence of record.  There is no support for her assertions as to the grenade incident or the death of a female soldier.  Moreover, she provided inconsistent information to the examiner when she reported a loving family upbringing, whereas the treatment record contains the aforementioned repeated references to various forms of child abuse.  However, the Board does note that since 1993 she has repeatedly reported for purposes of treatment that she was raped more than once in service.  This does seem credible, as she has discussed the incidents in therapy at length.  That she has reported increasing more details of her incidents as time passes makes her seem less credible on the one hand but this is possibly the result of therapy.  

Additionally, the Board does not find her argument as to her poor reserve service wholly persuasive because she reported rapes occurred on active duty and the Veteran had been removed from the environment.  However, the Board appreciates her argument that the perceived environment of abuse was present if a person underwent such a series of assaults in the past.  

As noted, the Veteran's mother and sister submitted letters in 2010 stating the Veteran's personality changed after she came home from the service.  A letter from her father dated in July 2005 which attests to her "normal" nature prior to service and her "nervous and emotionally distraught" nature after service merely echoes the Veteran's assertions and is of limited probative value under the circumstances.  The mother's statement is also of limited value, as the Veteran herself has admitted in the treatment record to sexual, physical and emotional abuse as a child.  The situation described repeatedly in treatment records is in sharp contrast to the environment described in these letters.  Essentially, the Board is left to conclude that, as with the Veteran's statements, these lay statements are of limited credibility.  The Board does find the sister's letter, written in April 2010, to be credible and thus of some probative value.  The sister observed a change in the Veteran after service.  

In support of her stressors the Veteran also submitted statement from her roommate in July 2005 stating the Veteran has many problems since her trauma in service.  However, she did not know the Veteran in service and only testified to her present behaviors, which are not in dispute.  

Notwithstanding the foregoing, the Board has attached significant weight to the June 2010 psychologist's opinion that indicates that the assaults occurred.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board finds that the alleged in-service sexual assaults did occur.  

The June 2010 VA examiner has opined, based on a review of the record and the examination results, that the current PTSD is based, at least in part, on the personal assaults in service.  This opinion is essentially uncontroverted inasmuch as it is based on a reported review of the entire record, and is accorded substantial probative weight.  It results in the evidence being at least in equipoise as to whether that the current PTSD is due to personal assaults in service.  As such, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for PTSD.  Gilbert, 1 Vet. App. 49, 54.

B.  Service Connection for Hearing Loss and Tinnitus

STR's show no evidence of hearing loss or tinnitus.  Hearing was normal at service entrance and separation examinations, with audiogram results in June 1985 as follows:

Hertz (Hz) 1000 2000 3000 4000 
Right 5 0 0 0
Left 5 0 0 0

A report of VA examination for hearing loss in March 2004 notes complaints of hearing loss especially in the right ear.  The Veteran denied a history of ear disease but did report perforated ear drum occurred in basic training secondary to an explosion.  The report included audiogram results as follows:

Hertz (Hz) 1000 2000 3000 4000 
Right 70 60 65 60 (air) 70 65 65 - (bone)
Left 35 35 35 25 (air) 35 35 40 40 (bone)

The report indicates that the Veteran denied tinnitus but did report exposure to gunfire, M-16's and grenades in service.  The assessment was sensorineural hearing loss, moderately severe in the right ear and mild in the left ear.  This examination was a retest from a January 2004 test which was inconclusive due to inconsistent test results.  That examination report shows that tympanograms showed results within normal limits bilaterally.  

The Veteran was afforded an additional VA examination in June 2011.  The examiner reviewed the claims folders and interviewed the Veteran.  The Veteran reported exposure to gunfire and explosions in training in service, with no post service exposure.  She also reported a concussive state in service.  She claimed to have daily recurrent tinnitus since service, described as a high-pitched noise lasting for about a minute.  The report includes audiogram results as follows:

Hertz (Hz) 1000 2000 3000 4000 Average
Right 75 70 70 75 72.5
Left 35 35 40 40 40 

Speech recognition scores were 72% on the right and 88% on the left.  

The diagnosis was sensorineural hearing loss, severe in the right ear and mild in the left ear.  The examiner opined that tinnitus was as likely as not a symptom of the hearing loss.  The examiner also opined that the hearing loss was less likely than not a result of military noise experience.  However, noting that the reported onset of tinnitus was during service, he opined that it was at least as likely as not that the tinnitus was related to military noise exposure.  

It is undisputed that the Veteran was exposed to acoustic trauma in service during training described as rifle and explosive noise.  Competent medical opinion with clinical rationale states the bilateral hearing loss is not related to service.  This opinion is supported by sound rationale and is uncontroverted by any other competent evidence.  Inasmuch as the Veteran urges that the hearing loss is related to noise exposure in service, she is not competent to opine as to etiology.  Moreover, inasmuch as she is currently asserting that she has had hearing loss since service, the Board finds her not credible as to continuity of symptomatology.  She had in fact not reported hearing loss at service separation or for years following service.  Accordingly, the evidence preponderates against the claim.

On review of the evidence above, as to the tinnitus claim, the Board finds that the preponderance of the evidence is against the claim.  The Veteran's assertions as to tinnitus since service recorded in the most recent audiogram are not credible.  The Board finds the March 2004 examination in which the record shows the Veteran affirmatively did not report tinnitus, coupled with the lack of reports of documented tinnitus until the 2011 examination, to be persuasive evidence against the claim.  The years of non-reporting of tinnitus constitutes probative evidence against the notion that her tinnitus was incurred in service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

As to the 2011 opinion in favor of the claim, the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The examiner's opinion that the tinnitus was related to service was based solely on the Veteran's statement that the tinnitus began in service.  For reasons previously explained, the Veteran's account of tinnitus since service is not found to be credible.  Otherwise, the examiner did not relate the Veteran's tinnitus to service.  Instead, the examiner indicated that the tinnitus was related to the Veteran's hearing loss, a non service-connected disability.  


In sum, the Board has found that neither bilateral hearing loss disability nor tinnitus is etiologically related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.


ORDER

Service connection for PTSD is granted.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

In October 2009, the Board remanded the issue of entitlement to service connection for psychiatric disability, to include PTSD.  In the remand, the Board instructed that an examination was to be conducted and the examiner was to provide an opinion with respect to each of the Veteran's current psychiatric disorders, as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to service.

In the June 2010 examination report, the VA examiner noted PTSD and additional psychiatric diagnoses but failed to address whether any psychiatric disorder other than PTSD originated in service or is otherwise related to service.

The Board thus finds the June 2010 examination to be not fully responsive to the remand directives.  

The Court has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, in view of the Board's decision granting service connection for PTSD, opinions addressing the relationship, if any, between any of the Veteran's other psychiatric disorders and her PTSD are required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folders should be provided to the examiner who performed the June 2010 psychiatric examination.  The examiner should be requested to provide an opinion with respect to each of the Veteran's psychiatric acquired disorders present during the period of the claim (other than PTSD) as to whether there is a 50 percent or better probability that the disorder originated during active service, is otherwise etiologically related to active service, or was caused or chronically worsened by the Veteran's PTSD.  The rationale for each opinion expressed must also be provided.

If the June 2010 examiner is not available, the claims folders should be provided to another psychiatrist or psychologist who should be requested to review the record and provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for psychiatric disability other than PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


